IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-84,823-02


                 EX PARTE STEPHEN COLEMAN SHOCKLEY, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. W366-82727-09-HC IN THE 366TH DISTRICT COURT
                            FROM COLLIN COUNTY


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of continuous sexual

abuse of a child and sentenced to ninety-nine years’ imprisonment. The Fifth Court of Appeals

affirmed his conviction. Shockley v. State, No. 05-12-01018-CR (Tex. App.—Dallas July 30, 2014).

        On September 21, 2016, this Court issued an order, remanding the instant application back

to the 366th District Court of Collin County for an affidavit from counsel and findings of fact and

conclusions of law from the trial court. It has now been brought to our attention that the Collin

County District Clerk filed counsel’s affidavit and the trial court’s findings of fact and conclusions

of law with this Court on August 4, 2016, prior to the issuance of the remand order. Therefore, the
                                                                                                    2

State has filed a motion requesting reconsideration of our remand order issued on September 21,

2016. Because this Court has already received the documents ordered, the request is granted.

       We now withdraw the order dated September 21, 2016. Based on the trial court’s findings

of fact and conclusions of law, as well as this Court’s independent review of the record, we find that

Applicant’s claims are without merit. Therefore, we deny relief.

Filed: November 9, 2016
Do not publish